  Case 1:20-cv-03583-FB-PK Document 1 Filed 08/10/20 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
SOSUN YUSUFOV, ZAKHAR YUSUFOV AND
BELA YEVSEYEVA

                                                                 Docket No.

                                   Plaintiff,
                 -against-
                                                                 VERIFIED COMPLAINT
THOMAS A MOOREHEAD, INC dba BMW
OF STERLING AND BMW OF NORTH
AMERICA LLC. dba BMW GROUP FINANCIAL
SERVICES

                                    Defendants.
-----------------------------------------------------------X


        Plaintiffs, SOSUN YUSUFOV, ZAKHAR YUSUFOV and BELA YEVSEYEVA, by

and through their attorney, David A. Feinerman, Esq., as and for a Complaint against the

Defendants allege, upon information and belief, that at all times hereinafter mentioned:



                                                THE PARTIES



    1. Plaintiff SOSUN YUSUFOV is a natural person residing in the County of Kings, State of

        New York. (“SOSUN”).

    2. Plaintiff ZAKHAR YUSUFOV is a natural person residing in the County of Richmond,

        State of New York. (“ZAKHAR”).

    3. Plaintiff BELA YEVSEYEVA is a natural person residing in the County of Richmond,

        State of New York. (“ZAKHAR”).




                                                        1
Case 1:20-cv-03583-FB-PK Document 1 Filed 08/10/20 Page 2 of 5 PageID #: 2




 4. Defendant THOMAS A. MOOREHEAD, INC. dba BMW OF STERLING is a duly

    formed Virginia corporation operating out of and with an office at 21826 Pacific Blvd,

    Sterling, Virginia 20166 (“STERLING”).

 5. Defendant BMW OF NORTH AMERICA LLC. dba BMW GROUP FINANCIAL

    SERVICES is a duly formed New Jersey limited liability company operating out of and

    with an office at 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 06765

    (“BMW”).

                             THE BACKGROUND FACTS



 6. Plaintiffs SOSUN YUSUFOV, ZAKHAR YUSUFOV and BELA YEVSEYEVA leased

    a new vehicle from defendants THOMAS A. MOOREHEAD, INC. dba BMW OF

    STERLING and BMW OF NORTH AMERICAL LLC dba BMW GROUP FINANCIAL

    SERVICES on or about July 2019 in Sterling, Virginia.

 7. Plaintiffs arranged to have the vehicle shipped to the State of New York where the

    plaintiffs resided and planned to register and use the vehicle.

 8. The defendants were advised and aware that the vehicle would be registered and used in

    the State of New York.

 9. Plaintiff SOSUN YUSUFOV was physically present at defendant STERLING’s

    dealership in Virginia, while plaintiff ZAKHAR YUSUFOV and BELA YEVSEYEVA

    were physically located in New York. All documentation for the lease of the vehicle was

    electronically signed by plaintiffs ZAKHAR YUSUFOV and BELA YEVSEYEVA

    while in New York.



                                              2
Case 1:20-cv-03583-FB-PK Document 1 Filed 08/10/20 Page 3 of 5 PageID #: 3




 10. The lease agreement between the parties required a payment of $1,378.00 per month for

    36 months for a total of $49,608.00.

 11. After the documentation was electronically signed and the transaction completed, the

    plaintiffs shipped the subject vehicle to New York to be registered and used.



                            JURISDICTIONAL STATEMENT



 12. This court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 (a)(1) in that this

    is an action to recover damages in excess of $75,000 between citizens of different States.

 13. Venue lies in the Eastern District of New York pursuant to 29 U.S.C. 216 (b) in that the

    transaction giving rise to this action occurred in Brooklyn, New York, in the Eastern

    District of New York.



             AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANT
                            FOR BREACH OF CONTRACT

 14. Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1-13

    above with the same force and effect as if more fully set forth herein.

 15. Pursuant to the Lease Agreement with the defendants, defendants were required to

    provide all necessary documentation to plaintiffs in order for plaintiffs to register the

    vehicle in New York.

 16. At all times mentioned herein, Defendants were aware that the Plaintiffs intended to

    register and use the vehicle in the State of New York.




                                               3
Case 1:20-cv-03583-FB-PK Document 1 Filed 08/10/20 Page 4 of 5 PageID #: 4




 17. That defendants knew that in order for the plaintiffs to register the subject vehicle in the

     State of New York, the defendants had to provide the plaintiffs with certain

     documentation to be presented to the Department of Motor Vehicles of the State of New

     York.

 18. That plaintiffs requested from the defendants from the time the vehicle was originally

     leased and throughout the initial months of the lease, a certified copy of the subject

     vehicle’s title and a power of attorney from the defendants permitting the plaintiffs to

     register the vehicle.

 19. That even though plaintiffs requested said documents on numerous occasions, the

     defendants failed to provide a certified copy of the title to the subject vehicle. The

     defendants did supply a power of attorney, but without the certified copy of title, the

     power of attorney was useless.

 20. That plaintiffs continued to pay the monthly lease amount of $1,378.00 even though the

     vehicle could not be driven without a registration.

 21. That due to the inability of the plaintiffs to register the subject vehicle, the plaintiffs were

     forced to lease another vehicle at a cost of $537.00 per month for a total of 36 months.

     The total cost of this additional lease is $19,332.00

 22. The plaintiffs were also required to insure both vehicles, even though only the second

     vehicle was registered in the State of New York. The Cost of said insurance is

     approximately $430.00 per month for a total of $15,480.00 for the 36 months.

 23. The plaintiffs were also required to garage the subject vehicle, since an unregistered

     vehicle could not be parked in the public street. The cost of the parking spot is $350.00

     per months with a total cost for 36 months at $12,600.00.

                                                4
  Case 1:20-cv-03583-FB-PK Document 1 Filed 08/10/20 Page 5 of 5 PageID #: 5




   24. The defendants allege to have negligently misplaced the original title to the subject

       vehicle, which has prohibited them from supplying the necessary certified copy of title to

       the plaintiffs.

   25. Due to the negligence of the defendants in failing to provide the certified copy of the

       subject vehicle’s title, the plaintiffs have suffered damages in the amount of $97,020.00.



   WHEREFORE, based upon the foregoing cause of action, Plaintiff requests the Court award

the damages sought herein as to be determined at trial.




                                                     Law Office of David A. Feinerman,


                                                     By:___ DF 3320         ______________
                                                     David A. Feinerman, Esq. (DF 3320)
                                                     2765 Coney Island Avenue, 2nd floor
                                                     Brooklyn, NY 11235
                                                     (718) 646-4800
                                                     (718) 646-5770 facsimile (not
                                                     for Service of legal documents
                                                     Email: esqdaf@aol.com




                                                5
